Citation Nr: 1454116	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-26 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating, in excess of 30 percent, for adjustment disorder with mixed anxiety and depressed mood.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that the Veteran is service-connected for an adjustment disorder with depression, associated with type II diabetes mellitus and erectile dysfunction (rated 30 percent), type II diabetes mellitus and erectile dysfunction (rated 20 percent), and peripheral neuropathy of the right and left lower extremity, associated with type II diabetes mellitus and erectile dysfunction (both rated 10 percent).


FINDINGS OF FACT

1. Throughout the appeal, the Veteran's adjustment disorder symptoms have approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, flattened affect, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, an inability to establish and maintain effective relationships, and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran's symptoms have not approximated total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434, General Rating Formula for Mental Disorders (2014).

2.  The Veteran's service-connected disabilities preclude him from securing and maintaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for an adjustment disorder, with mixed anxiety and depressed mood, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.130, Diagnostic Code 9434, General Rating Formula for Mental Disorders (2014).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claims, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.






II.  Legal Criteria

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2014).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the question for consideration is the propriety of the initial disability ratings assigned, evaluation of the medical evidence since the grants of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2014).

Lay Statements

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  

Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

III.  Analysis

The AOJ granted service connection for an adjustment disorder in August 2009.  A 30 percent disability rating was assigned, effective from February 23, 2009.  See 38 C.F.R. § 4.130, Diagnostic Code 9434, General Rating Formula for Mental Disorders (2014).  The Veteran contends that his adjustment disorder is more severe than his current 30 percent rating.

Under the General Rating Formula for Mental Disorders, the minimum zero, noncompensable, rating is warranted for a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Id.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affection the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board finds the Veteran's disability picture most nearly approximates the criteria contemplated by a 70 percent rating under Diagnostic Code 9434.  Id.

In a December 2008 private treatment report, the Veteran reported that he had been diagnosed with diabetes and hypertension.  Additionally, in 2006, he started taking medication for erectile dysfunction (ED).  The Veteran stated that he talked to a counselor at the VA and was instructed to set up an appointment with a psychiatrist to evaluate him for depression.  The Veteran stated that he was worried about the potential medical complications of diabetes and how it would affect his sexual performance.  The Veteran reported that he sometimes had insomnia and difficulty maintaining sleep.  The Veteran was casually dressed and well groomed.  He showed no acute distress and maintained good eye contact during his appointment.  His speech was clear and expressive, his mood was fine, and his affect was mildly anxious and restless.  The Veteran was shaking his legs throughout his appointment and was constantly tapping on the floor.  His thought process was linear and sequential and without paranoia or delusions.  

The medical examiner noted that the Veteran displayed obsession with his diagnosis of diabetes.  The Veteran was alert and oriented to time, place, and person.  However, the VA medical examiner noted that he showed difficulty with concentration and short-term memory.  He had trouble subtracting 7's from 100 and was only able to recall one out of three items given to him in three to five minutes.  The Veteran was given no diagnosis for Axis I, but for Axis II, "obsessive-compulsive personality features" was written down.

In a July 2009 Compensation and Pension (C&P) Mental Examination report, the examiner noted that after being diagnosed with diabetes, the Veteran discovered that it caused him ED which diminished his sexual relations with his wife.  This caused him to develop increasing depression symptoms, including anhedonia, isolation, and irritability.  The Veteran was married in 1971 and had two children.  He had a poor relationship with them due to marital problems related to his depression and ED symptoms.  Since his discharge from active service, the Veteran experienced poor sleep, only averaging 2-3 hours per night and often woke up early.  The VA examiner noted that the Veteran's appetite was sometimes poor and that the Veteran had lost 15 pounds in the last 3 months.  The Veteran experienced anhedonia with loss of past interests but denied suicidal ideation.  He showed emotional liability and became anxious when stressed.  He frequently isolated himself and was irritable around other people.  The VA examiner noted that the Veteran's symptoms had increased in frequency and intensity by his frustration over his diabetes and ED.  

The VA examiner noted that the Veteran was oriented to time, place, person and situation, that his recent and remote memory were good, but that his concentration was poor, that he appeared distant, his affect was sad and anxious, his speech was coherent and relevant, but showed some psychomotor slowing.  The Veteran was diagnosed with adjustment disorder with depression and his Global Assessment of Functioning (GAF) score was 65.  The VA examiner's conclusion was that the Veteran had depression causing anhedonia, isolation, irritability, and anxiety.  The poor sexual relations between the Veteran and his wife caused a deterioration in his condition.  The Board finds this opinion to be factually accurate, fully articulated; it also contains sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a February 2014 private Mental Disorders Disability Benefits Questionnaire (DBQ), A. H. F., Ph. D., H.S.P.P., noted that he had reviewed the Veteran's VA records and claims file.  He wrote that he had conducted the mental status examination over the telephone with the Veteran.  The private physician diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood and summarized that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

The private examiner noted that the Veteran was married with two children, lived with his wife, managed his basic activities of daily living with difficulty, was in considerable pain, and was depressed over his medical problems and their impact on his quality of life.  The examiner also noted that the Veteran was a high school graduate, worked as a machine operator before being drafted into the army, was in security while in Vietnam, and after separation from service, was a machine operator for 32 years before quitting in 2008.  The examiner further noted that since then, the Veteran has been working part-time stocking shelves, but struggled with pain.

The private examiner noted that the Veteran's symptoms consisted of depressed mood, anxiety, chronic sleep impairment, flattened affect, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, an inability to establish and maintain effective relationships, and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  
The examiner opined that the Veteran's service-connected medical condition has resulted in increased pain and depressive and anxious symptoms, significantly affecting both social and occupational functioning.  He has been unable to sustain regular full-time employment since 2008 as a result.  The examiner noted that the Veteran worked part-time stocking shelves but found it increasingly difficult due to his medical problems, which caused him considerable pain, and increased depression and anxiety.  The examiner further noted that the July 2009 C&P examination diagnosed the Veteran with an adjustment disorder with depression.  

The examiner wrote that since the July 2009 C&P examination, the Veteran's medical problems have persisted with severe pain.  The effect on his social functioning had been marked and his marital difficulties continued to fester as a result of the Veteran's ED, increasing irritability, and social isolation.  The Veteran's pain from his diabetes and peripheral neuropathy resulted in severe sleep deprivation, compounding his mood and relationships.  The examiner noted that while the Veterans worked part-time stocking shelves, he found it increasingly difficult to perform his duties satisfactorily.

In an attached Ability To Do Work-Related Activities form, the private examiner noted that the Veteran had missed three or more days of work per month due to his mental problems, had left early from work three or more days per month due to mental problems, and felt that he would not be able to stay focused to complete simple repetitive tasks more than three days per month.  The examiner also noted that when subjected to the normal pressures of constructive criticisms of a job, the Veteran would frequently decompensate when subjected to this type of pressure.

The private examiner wrote that his examination of the Veteran by phone confirmed the presence of an adjustment disorder, but with mixed anxiety and depressed mood, and explained that the Diagnostic and Statistical Manual of Mental Disorders (DSM) V did not use GAF scores but that the functional levels presented by the Veteran reflected "severe deficiencies in most areas, and particularly in family relationships, judgment, mood, and work effectiveness."  The examiner quoted Depression and Pain Comorbidity: A Literature Review, Arch Intern. Med., 2003 Nov 10: 2433-45: "When pain is moderate to severe, impairs function and/or is refractory to treatment, it is associated with more depressive symptoms and worse depression outcomes (e.g., lower quality of life, decreased work function, and increased health care utilization).  Similarly, depression in patients with pain is associated with more pain and complaints and greater impairment."  Additionally, he quoted Understanding Comorbidity With Depression and Anxiety Disorders, J. Am. Osteopath. Assoc., May 1, 2006, v. 1106.5, sup.2, s9-s-14: "Comorbidity is the rule with anxiety and depressive disorders... and are frequently found co-existing with long-standing medical conditions such as cardiovascular disease and diabetes mellitus."

The private examiner's conclusion was that the Veteran's "reciprocal interaction" of pain and mood was severe and was increasing its impact on both his social and occupational functioning.  The Veteran's specific difficulties included remembering and carrying out more than simple instructions and procedures, concentrating upon assigned tasks, functioning independently in complex situations, rendering judgments on more than simple work-related tasks, the inability to initiate activity and to follow through with more than simple tasks, and problems interacting with supervisors, co-workers, and the general public in more than minimally stressful situations.  

The private examiner wrote that a diagnosis of adjustment disorder with mixed anxiety and depressed mood most accurately reflected the Veteran's psychological condition.  He further concluded that it was more likely than not that the Veteran's service-connected medical conditions and concurrent pain resulted in the mental disorder that was diagnosed.  The examiner wrote that the Veteran's mental condition was present at the current level of severity when the claim for compensation was filed in February 2009.  The Board finds this opinion to be factually accurate, fully articulated; it also contains sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board has assigned equally great probative value to both the July 2009 C&P examination report and the private February 2014 DBQ.  Both opinions are factually accurate and based on the Veteran's records and claims file.  Additionally, both opinions are fully articulated.  The C&P examiner's opinion is shorter and the rationale is not as in-depth, but the Veteran was examiner in-person.  By contrast, the private DBQ examiner's opinion was much more in-depth, but the examination was conducted over the phone.  As the evidence for and against the Veteran's claim is in relative equipoise, affording the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that his adjustment disorder, with mixed anxiety and depressed mood, meets the criteria for a rating of 70 percent, but no higher.  See Owens v. Brown, 7 Vet. App. 467 (1993) (stating VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so); see also 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9434, General Rating Formula for Mental Disorders (2014).

The Board notes that during the entire period on appeal, the Veteran's adjustment disorder has not been characterized by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §4.130, Diagnostic Code 9434, General Rating Formula for Mental Disorders (2014).

The Board acknowledges that laypersons are competent to report observable adjustment disorder symptoms, such as depressed mood, anxiety, sleep impairment, impaired judgment, and concentration issues, etc.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board notes that in this case, the Veteran has made no statements with regard to the severity of his adjustment disorder symptoms.  Accordingly, the most probative and objective medical evidence consists of the July 2009 C&P examination report and the private February 2014 DBQ, which were found to be of equal probative value.



Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected adjustment disorder, with mixed anxiety and depressed mood, symptoms.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's adjustment disorder symptoms with the schedular criteria, the Board finds that his occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as of depressed mood, anxiety, chronic sleep impairment, flattened affect, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, an inability to establish and maintain effective relationships, and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene are congruent with the disability picture represented by the 70 percent rating assigned herein.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 General Rating Formula for Mental Disorders (2014).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from an adjustment disorder with the pertinent schedular criteria does not show that his service-connected adjustment disorder presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's adjustment disorder, with mixed anxiety and depressed mood.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV.  TDIU Claim

The Veteran asserts that he is unable to obtain and retain employment because of his service-connected disabilities.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.34 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014). 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."
In this case, the Veteran is service connected for an adjustment disorder, with mixed anxiety and depression mood, associated with type II diabetes mellitus and erectile dysfunction (rated 30 percent), type II diabetes mellitus and erectile dysfunction (rated 20 percent), peripheral neuropathy of the right lower extremity, associated with type II diabetes mellitus and erectile dysfunction (rated 10 percent), and peripheral neuropathy of the left lower extremity, associated with type II diabetes mellitus and erectile dysfunction (rated 10 percent).  Because the Veteran's adjustment disorder, with mixed anxiety and depressed mood, is now rated at 70 percent (see above analysis), he meets the schedular criteria for a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).

The question that remains, however, is whether his service-connected disabilities precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In a March 2014 letter, Dr. S. B., Rh.D., C.V.E., C.R.C., N.C.C., L.P.C.C., from Barnes Rehabilitation Services, wrote that she reviewed the Veteran's VA records, his claims file, and the DBQ from Dr. A. H. F.  She wrote that the Veteran obtained a high school education and did not complete any additional certification or course of study.  Post military separation, he was employed as a machine operator for over 30 years and last worked full-time in 2011.  The Veteran worked part-time as a stocker for 20-30 hours a week.  The rehabilitation physician wrote that the Veteran left full-time work because of problems with stress tolerance and physical pain from his neuropathy.  

Dr. S. B. opined that the Veteran would most likely be physically restricted to sedentary work activity.  His neuropathy would make extended time on his feet to stand or walk extremely difficult.  However, because the Veteran had additional issues with sustained stress tolerance, pain, and concentration, any sedentary job he might have would require him to be able to sustain concentration and persistence for at least 7.5 hours in an 8 hour work day.  According to Dr. S. B., the Veteran is incapable of this requirement.  Research conducted by the International Association of Rehabilitation Professionals (IARP) Forensic Conference Presentation, by Scott Stipe in 2010, found that most employers would tolerate variable rates of absence.  However, most employers allow for no more than 8 days of absence per year.  Depending on the industry in which a worker was employed, these figures for off-work time ranged from half a day per month to a high of one day per month.  The Veteran would miss more than this based on the private February 2014 DBQ.

An additional study, Inside Business, by Philip Lop in 2010, found that the acceptable absence rate reported by a study of human resource managers and executives allowed for no more than three percent of the total expected work hours.  This equated to slightly over seven days per year.  The need to arrive late at work or leave work early was considered the same as a missed day by most study participants.  According to the private February 2014 DBQ, this was beyond the capabilities of the Veteran.  Similar findings were reported for time off task due to concentration issues.  More than 5 percent of time off-task for any reason would prevent sustained competitive work.  According to Dr. S. B., the Veteran would likely exceed that amount due to emotional symptoms impacting his concentration and persistence at a work task consistent with the February 2014 DBQ and the July 2009 C&P examination report.  The Board finds this opinion to be factually accurate, fully articulated; it also contains sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As the March 2014 letter from Dr. S. B., is the only medical evidence in the claims file addressing the issue of TDIU, the Board assigns it great probative value.  Dr. S. B.'s opinion was factually accurate in that she reviewed the Veteran's VA records, his claims file, and the recent private February 2014 DBQ.  The opinion was also fully articulated and contained sound reasoning.  Dr. S. B. explained how the Veteran's service-connected disabilities would prevent him from sustaining substantial gainful employment.  The Board finds that it is at least as likely as not that the Veteran's service-connected disabilities preclude him from obtaining and maintaining all forms of substantially gainful employment.  38 C.F.R. 
§§ 3.102, 3.303 (2014).  As such, the entitlement to a TDIU is warranted.


ORDER

A disability rating of 70 percent, but no higher, is granted for an adjust disorder, with mixed anxiety and depressed mood, effective February 23, 2009, subject to the laws and regulations governing monetary benefits.

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


